THE THIRTEENTH COURT OF APPEALS

                                    13-16-00485-CV


                                 Victor Manuel Quijano
                                           v.
                                 Maria Eugenia Amaya


                                   On appeal from the
                    138th District Court of Cameron County, Texas
                          Trial Cause No. 2015-DCL-07448


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND RENDERED IN PART. Costs of the appeal are adjudged

50% against appellant and 50% against appellee.

      We further order this decision certified below for observance.

April 19, 2018